Title: From George Washington to William Heath, 23 September 1782
From: Washington, George
To: Heath, William,Knox, Henry


                  
                      23 September 1782
                  
                  By His Excellency George Washington Esqr. General and Commander in Chief of the Forces of the United States of America.
                  To Major General Willm Heath and Major General Henry Knox.
                  Whereas the Honorable the Delegates of the United States in Congress assembled, have been pleased to authorize and impower me, by Letters patent under the Great Seal bearing date the 16th day of September Anno Domini 1782 and in the seventh year of their Sovreignty and Independence, for them and in their name, to negotiate, accede to, and establish, in the proper forms, and in the usual solemnities, a General Cartel between the United States in Congress assembled and the King of Great Britain, for the Exchange Subsistence, and better treatment, of all Prisoners of War, as well Land as Naval Prisoners, giving and granting to me, Ultimately and on all points, to adjust and conclude the principles, terms & conditions of the said Cartel, and in general to do and perform every matter and thing which shall in any wise be necessary to the final and perfect accomplishment thereof; And have been pleased, the better to enable me to execute the trust reposed in me by these presents, further to authorize and impower me, from time to time by Commission, under my Hand and Seal, to nominate and constitute such and so many Commissioners as I may judge necessary, to meet, treat, confer, and agree, with Commissioners to be appointed and competently authoriz’d on the part of the King of Great Britain, touching the terms, conditions, and stipulations, for subsisting, better treating, and Exchanging all Prisoners of War, as well as for liquidating and setling all accounts and claims whatsoever, respecting the maintenance and subsistence of Prisoners of War on either side, And to declare, that the engagements concluded upon by me in the premises, being mutually interchanged with the party contracting on behalf of the Crown and Nation of Great Britain, shall be binding and conclusive on the United States of America.
                  Now therefore know ye, Major General William Heath and Major General Henry Knox, that reposing high confidence in your Wisdom, prudence, and integrity, I do, by virtue of the before recited powers, nominate and constitute you my Commissioners, to meet Commissioners appointed and competently authorized on the part of the King of Great Britain, at Tappan in the County of Orange in the State of New York, on Wednesday the 25th day of this Month of September, or at any other time and place afterwards to which it may be thought proper to adjourn, and with them to treat confer, and agree, for the purposes and touching all matters and things contained in the premises.  For all which this shall be your Warrant, and your engagements, being mutually interchanged, shall be ratified and confirmed by me.  Given under my Hand and Seal, at Head Quarters Verplanks Point, this 23d day of September 1782.
                  
                     Go: Washington
                  
               